Landon, J.
The judgment can be upheld only in part. The contractors were insolvent, and could not build the house except upon the credit of their agreement with the defendant. Before they became entitled to anything under the agreement they assigned whatever moneys should become due to them upon it to the plaintiffs, as collateral security not only for the lumber plaintiffs might put into defendant’s house, but for all other indebtedness the insolvent contractors, either as a firm or individually, did or should owe them. The plaintiffs, having given notice to defendant of the assignment, claim that the defendant could not apply the money which he was to pay the contractors for building the house in payment of the bills which the contractors had incurred for the labor and materials put into the house, although the contractors consented; and, because he did so pay, he must pay so much of the amount over again to them as may be necessary to pay the old debts due them from the contractors. The referee sustained this claim. The assignment to the plaintiffs was of “all moneys now due or hereafter to become due upon the annexed contract with Edward Snyder.” By the annexed contract the contractors agreed to build a house, furnishing all labor and materials, for $4,393, which the defendant agreed to pay. That contract was based upon •the contemporaneous understanding that the contractors had neither credit nor means to carry it out, and the oral agreement that the defendant would •advance the money as needed to pay for the work and materials put into the building. The written contract was executory, and the parties to it had the right to execute it according to their contemporaneous oral understanding •and agreement. The plaintiffs, as assignees, stood in no better condition than their assignors, and they could not prevent the parties to it from carrying it out according to such understanding and oral agreement. They had no standing to urge that the oral understanding and agreement were merged in the written instrument. Nothing could become due to the contractors under the agreement except upon the execution of it, and the execution of it was in no way under plaintiffs’ control. The plaintiffs did not become parties to the building contract; they could not enforce its performance, or recover damages for its non-performance. The assignment to the plaintiffs of moneys “hereafter to become due” did not operate at once as an assignment of such moneys. It was merely an equitable assignment, operating upon the indebtedness as it arose from time to time. Faulkner v. Swart, 8 N. Y. Supp. 239. Equity will not enforce it to the denial of the right of the parties to the building contract to pay to whom due the price of the labor and materials put into the building. To permit such payment equity will limit the contractor’s interest to his profits. Rodbourn v. Wine Co.. 67 N. Y. 217. *746Such being the situation, the oral agreement of the defendant to advance the money,as needed to pay for the work and materials put into the building left it to the parties to determine when such advance was needed, and to what, mechanics and material-men it should be paid. Clearly it was needed when, due to the mechanics and material-men; and it was proper for the defendant in such case to pay them, the contractor either assenting' or not dissenting. All the moneys thus paid by the defendant satisfied to that extent the contract price. There are unpaid bills for labor and materials which entered, into the construction of the house, which we think the defendant may safely pay upon tlie contract price. It was clearly the understanding of the defendant and the contractors that all labor and materials should be paid for to the extent at least of the contract price, and, if the plaintiffs are paid for the lumber they put into the house, they will have no equity to complain of the honesty which refuses to rob third parties to pay Quinby & Vandanburgh’sold debts. There is another defense. The assignment to plaintiffs was of the moneys thereafter to become due to the firm of Quinby & Yandenburgh. At the date of the assignment, March 4, 1884, it does not appear that any moneys were due to Quinby & Yandenburgh upon the contract. On the 1st of April, 1884, the firm of Quinby & Yandenburgh was dissolved, and thereafter Quinby did no further work upon the contract. At the date of the dissolution of the firm the building was under construction. It does not appear what sum, if any, was then due the firm upon the contract. The defendant, subsequently paid the plaintiffs $1,018.25 upon account of the lumber they furnished for the building, and there is no doubt that that sum was more-than the amount due Quinby & Yandenburgh at the date of the dissolution of the firm. After the dissolution the work upon the building was continued-by Yandenburgh, and of course whatever moneys became due upon account thereof did not become due to Quinby & Yandenburgh, and therefore were-not embraced within the terms of their assignment to the plaintiffs. The-defendant requested the referee to find that Quinby & Yandenburgh “have never caused the house to be painted according to or as required by the terms and conditions of the said contract, and by specifications therefor. ” To. which the referee responded: “I so find. There was a substantial performance.” It is plain that here is an open question between the contractor and the defendant, one that must be adjusted before it can be determined whether the final payments are due upon the contract. The referee’s finding is explicit that this work was not done according to the terms of the contract;, and, in view of that finding, what is meant by the further finding, that there was a substantial performance, it is difficult to state. A substantial performance, to be effective, is a performance substantially as the contract requires. A substantial performance according to some other method cannot be allowed. Glacius v. Black, 50 N. Y. 145. If the recovery had been limited to the balance due the plaintiffs upon the lumber they furnished for defendant’s house,, it would have been for what the plaintiffs ought to receive, and which the defendant doubtless can pay within the contract price. Substantial justice seems to require such a judgment, despite technical obstacles. The judgment is reversed, referee discharged, new trial granted, costs to abide the event, unless the plaintiffs will stipulate within 20 days after notice of this order to-reduce their judgment to $372.68, with interest thereon, and costs as in the original judgment, in which case the judgment is so modified, and, as modified, affirmed, without costs. All concur.